DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of particular species  in the reply filed on 6/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, it is noted that the species election has been withdrawn.
Claims 39-61 are pending.  Claims 1-38 are cancelled.  
An action on the merits for Claims 39-61 is set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 39-61 are indefinite over “detecting cells having expression events by flow cytometry, an expression event being”.  It is not clear if the claim intends to detect cells having expression events, or rather the detection of the flow cytometry to detect the expression of the RNA molecules that have been labeled.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 47, 49, 60-61  are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (US Patent 7879609 Feb 1, 2011) in view of Zhu et al. (US Patent Application Publication 2010/0068814 March 18, 2010).
These references have been previously cited on an IDS. 
With regard to claim 39, Morin et al. teaches a method of detecting copies of the hTRT gene which can include detection of RNA molecules (column 5 lines 32-46 and abstract).  As hTRT is expressed in cells and effects the ability of treatment to reduce anticancer treatment, the cells selected would be capable of expressing receptors capable of initiating single cascades (column 4-5). Morin et al. teaches using a cell culture and inducing expression and treated to activate telomerase (column 6 lines 60-61 and column 62 lines 15-20).  Morin et al. teaches that the cells can be fixed and permeabilized (column 88 lines 15-25).  Morin et al. suggests that the target can be hybridized with a labeled probe and expression can be measured using fluorescence activated cell analysis or cell sorting (column 91 lines 40-50 and column 86 lines 45-55).  However, Morin et al. does not specifically teach that the florescence activated cell analysis is performed using flow cytometry.  
With regard to claim 47, Morin et al. teaches a table that has 70 probes as the set is comprising language the set would be encompassed in the table (column 26 and table 2).
With regard to claim 49, 60-61, Morin et al. teaches detecting expression event by fluorescence activated cell sorting wherein the gene expression is measured in the separated cells by RT PCR (column 91 lines 40-50 and column 86 lines 45-55 column 123 lines 50-60).  
With regard to claim 39, the prior art teaches different assays that can be used for fluorescence cell analysis.  Zhu et al. teaches that expression of RNA can be detected using a flow cytometry (para 72-74).
	Therefore it would be obvious to modify the method of Morin et al to use a known assay that performed fluorescence activated cell analysis such as the FC assay taught by Zhu et al.  The ordinary artisan would have a reasonable expectation of success as Zhu et al. teaches FC can detect expression of genes that are expressed in cells.  

10. 	Claims  40-43,46,50,52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (US Patent 7879609 Feb 1, 2011) and Zhu et al. (US Patent Application Publication 2010/0068814 March 18, 2010) as applied to claims 39, 47, 49, 60-61  in view of Riley et al. (WO 2005/118788 December 15, 2005).
These references have been previously recited.
Morin et al. teaches a method of detecting copies of the hTRT gene which can include detection of RNA molecules (column 5 lines 32-46 and abstract).  As hTRT is expressed in cells and effects the ability of treatment to reduce anticancer treatment, the cells selected would be capable of expressing receptors capable of initiating single cascades (column 4-5). Morin et al. teaches using a cell culture and inducing expression and treated to activate telomerase (column 6 lines 60-61 and column 62 lines 15-20).  Morin et al. teaches that the cells can be fixed and permeabilized (column 88 lines 15-25).  Morin et al. suggests that the target can be hybridized with a labeled probe and expression can be measured using fluorescence activated cell analysis or cell sorting (column 91 lines 40-50 and column 86 lines 45-55).  Zhu et al. teaches flow cytometry to detect expression. 
However Morin and Zhu et al. do not teach the steps of inducing TCR by APCs.
With regard to claim 40-41, 43, Morin et al. teaches that cells can be sorted according to characteristics such as expression of a surface antigen (column 87 lines 10-14) and teaches that the population of cells are selected from the group consisting of PBMCs, T-cells (using the methods of the invention any vertebrate cell can be used for to increase hTRT expression for immortalization in culture, including epithelial cells, endothelial cells, T lymphocytes, B lymphocytes, helper T cells, killer cells, macrophages, dendritic cells and neurons; column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45), lymphocytes (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45), CD3+CD4+ T cells (T helper 1 orThl cells) (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45), CD3+CD4+ T cells (T helper 2 or Th2 cells) (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45), CD3+CD8+ T cells, Th17, Treg cells, NK cells, NKT cells, macrophages (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45), dendritic cells (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45), cells comprising endothelia (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45) and epithelia (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45) of various body organs, and cells of the nervous system (column 75, lines 12-67 to column 76, lines 1-42; column 77, lines 1-55; column 78, lines 33-54; column 79, lines 15-45). Morin et al. however does not teach inducing comprises stimulating T-cell receptor (TCR) signaling and down-stream gene expression by antigen presenting cells (APCs) that are present in the cell population or by an artificial APC (aAPC).
With regard to claim 40, 43, 54 Riley discloses wherein the step of inducing of Tcells (abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 25-30) comprises stimulating T-cell receptor (TCR) signaling and down-stream gene expression, using aAPCs that express T cell stimulatory and costimulatory ligands, where a stimulatory molecule such as CD3 binds its cognate ligand TCR, thereby mediating a signal transduction event leading to altered expression of certain molecules ( abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 19-30; page 25, lines 1 -31) by antigen presenting cells (APCs) that are present in the cell population or by an artificial APC (aAPC).  
With regard to claims 50 and 55-56, 59,Riley discloses wherein the step of inducing includes co-stimulating with at least one monoclonal antibody (mAb), where the costimulatory ligand can be any desired antibody (monoclonal) that specifically binds with a co-stimulatory molecule present on a T cell (abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 19-30; page 25, lines 1-31; page 33, lines 1-18). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for detecting copies of at least one RNA molecule expressed in individual cells, as previously disclosed by Morin, with the induction by costimulating T-cell receptor signaling with a monoclonal antibody expressed by an aAPC, as previously disclosed by Riley, as the previous disclosure by Morin includes the stimulation of receptor signaling to induce gene expression, Riley discloses the stimulation of T-cell receptor signaling by an aAPC expressing a monoclonal antibody to induce gene expression, and a combination of these references would have resulted in methods for detecting copies of RNA molecules expressed in individual T cells by inducing gene expression in T-cells expressing T-cell receptor by activating them with a costimulatory monoclonal antibody expressed on an aAPC population and compared to a control reference.
With regard to claim 59, Riley discloses wherein the step of inducing includes co-stimulating with at least one monoclonal antibody (mAb) ( abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 19-30; page 25, lines 1-31; page 33, lines 1-18) that is bound to the  aAPC (abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 19-30; page 25, lines 1-31; page 33, lines 1-18).  
With regard to claim 46, Riley discloses wherein the at least one RNA molecule is encoded by a cytokine gene (the invention encompasses an aAPC transduced with a nucleic acid, including an (at least one) RNA (molecule), encoding at least one Cytokine (gene) (page 29, lines 19-26; page 34, lines 21-32).
With regard to claim 52-53, Riley discloses wherein the gene encodes IL-2, TNF-alpha, or IFN-gamma (page 29, lines 19-26; page 34, lines 21-32). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for detecting copies of at least one RNA molecule expressed in individual cells, as previously disclosed by Morin, with the cytokine genes IL-2, TNF-alpha and IFN-gamma, as previously disclosed by Riley, as the previous disclosure by Morin includes a variety of methods for specific DNA and RNA measurement using nucleic acid hybridization, Riley discloses nucleic acid sequences including those of cytokine genes IL-2, TNF-alpha and IFN-gamma, and a combination of these references would have resulted in the ability to detect copies of at least one RNA molecule encoded by the cytokine genes IL-2, TNF-alpha and IFN-gamma in individual cells, for detecting transcript changes in cytokines, which were well-known and studied in the field, in response to treatment.
With regard to claim 57-58, Riley discloses wherein the microbial product is a lipid, glycan, glycolipid, sulfolipid, glycoprotein, protein, peptide (page 5, lines 18-23; page 6, lines 12-15; page 18, lines 3-10; page 20, lines 11-14; page 28, lines 11-34 to page 29, lines 1-2. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for detecting copies of at least one RNA molecule expressed in individual cells, as previously disclosed by Morin, with the stimulation of a peptide microbial product, as . previously disclosed by Riley, as the previous disclosure by Morin includes stimulation of cells with a hormone analog, Riley discloses stimulation of cells with a peptide microbial product, and a combination of these references would have resulted in the ability to stimulate cells with a peptide microbial product, which could have been readily determined through routine experimentation and testing, for ascertaining the resulting cellular transcriptional changes that occur.  Furthermore the concentration of the stimulus appears to be a design constraint and it would be obvious to present the stimulus at concentrations that would cause induction. Morin et al. teaches detecting expression event by fluorescence activated cell sorting wherein the gene expression is measured in the separated cells by RT PCR (column 91 lines 40-50 and column 86 lines 45-55 column 123 lines 50-60) and as such teaches subtrasction of threshold from the value.  
With regard to claims 42, Riley discloses wherein stimulation is for a period of from 6 hours to 24 hours (RNA is isolated from cells approximately 24 hours after each stimulation and subjected to quantitative RT-PCR; page 70, lines 20-29).
Riley discloses wherein the compound is a cytokine (contacting said population of cells with a (page 8, lines 6-14).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for detecting copies of at least one RNA molecule expressed in individual cells, as previously disclosed by Morin, with the induction by stimulating T-cell receptor signaling using an aAPC, as previously disclosed by Riley, as the previous disclosure by Morin includes the stimulation of receptor signaling to induce gene expression, Riley discloses the stimulation of T-cell receptor signaling by an aAPC to induce gene expression, and a combination of these references would have resulted in methods for detecting copies of RNA molecules expressed in individual T cells by inducing gene expression in T-cells expressing T-cell receptor by exposing them to an aAPC population.

11. 	Claims 44-45,48,51 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (US Patent 7879609 Feb 1, 2011) and  Zhu et al. (US Patent Application Publication 2010/0068814 March 18, 2010) and Riley et al. (WO 2005/118788 December 15, 2005) as applied to claims 40-43,46,50,52-59  in view of Maino et al. (US Patent 7514232 4/7/20090).
	Maino et al. was previously cited on an IDS.
Morin et al. teaches a method of detecting copies of the hTRT gene which can include detection of RNA molecules (column 5 lines 32-46 and abstract).  As hTRT is expressed in cells and effects the ability of treatment to reduce anticancer treatment, the cells selected would be capable of expressing receptors capable of initiating single cascades (column 4-5). Morin et al. teaches using a cell culture and inducing expression and treated to activate telomerase (column 6 lines 60-61 and column 62 lines 15-20).  Morin et al. teaches that the cells can be fixed and permeabilized (column 88 lines 15-25).  Morin et al. suggests that the target can be hybridized with a labeled probe and expression can be measured using fluorescence activated cell analysis or cell sorting  (column 91 lines 40-50 and column 86 lines 45-55).  Zhu et al. teaches flow cytometry to detect expression. Riley discloses wherein the step of inducing of Tcells (abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 25-30) comprises stimulating T-cell receptor (TCR) signaling and down-stream gene expression, using aAPCs that express T cell stimulatory and costimulatory ligands, where a stimulatory molecule such as CD3 binds its cognate ligand TCR, thereby mediating a signal transduction event leading to altered expression of certain molecules ( abstract; page 7, lines 16-25; page 9, lines 6-12; page 12, lines 28-34; page 24, lines 19-30; page 25, lines 1 -31) by antigen presenting cells (APCs) that are present in the cell population or by an artificial APC (aAPC).  
However, Morin, Zhu, and Riley do not teach that the compound is derived from a microorganism.  
With regard to claims 44-45, Maino discloses activation of gene expression by providing an antigen derived from a microorganism to a mixture of cells, and a combination of these references would have resulted in methods for detecting copies of RNA molecules expressed in individual cells by inducing gene expression through provision of a compound derived from a microorganism, allowing the user to test the effects of potentially toxic compounds on gene expression (column 3). Maino discloses wherein the compound comprises a peptide or mixture of peptides (T cells are activated by antigen by APCs, which process the protein (comprising a peptide) antigen and present resultant peptide determinants on cell surface MHC molecules: column 3, lines 15-25). 
With regard to claim 48, Maino discloses wherein a peptide or mixture of peptides that associate with MHC class I or MHC class II molecules is added to the APC (T cells are activated by an added antigen by APCs which process the protein (peptide) antigen and present resultant peptide determinants on (associate with) cell surface class I or II MHC molecule (column 3, lines 15-37; column 4, lines 29-42) or aAPC. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for detecting copies of at least one RNA molecule expressed in individual cells, as previously disclosed by Morin, with the compound comprising a peptide that associates with MHC molecules on APCs, as previously disclosed by Maino, as the previous disclosure by Morin includes activation of gene expression by providing a compound to cells, Maino discloses the activation of gene expression by providing a protein antigen that associates with MHC molecules on APCs, and a combination of these references would have resulted in methods for detecting copies of RNA molecules expressed in individual cells by inducing gene expression through provision of a protein antigen that associate with MHC molecules on MHCs, allowing the user to test the effects of any peptides that are processed by APCs on gene expression of other cells such as T cells through MHC class molecule interactions. 
With regard to claim   51, Maino discloses wherein the peptide or peptide mixture is present at a concentration between 1-20 microg/ml (T cells are activated by APCs which process the protein (peptide) antigen, which is added to reach 1-10 microg/ml culture, and present resultant peptide determinants on cell surface MHC molecules (column 3, lines 15-37).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method for detecting copies of at least one RNA molecule expressed in individual cells, as previously disclosed by Morin, Zhu and Riley, with the compound comprising a peptide, as previously disclosed by Maino, as the previous disclosure by Morin includes activation of gene expression by providing a compound to cells, Maino reference discloses activation of gene expression by providing a protein antigen comprised of peptides to a mixture of cells, and a combination of these references would have resulted in methods for detecting copies of RNA molecules expressed in individual cells by inducing gene expression through provision of a protein antigen comprised of peptides, allowing the user to test the effects of any peptides that are processed by APCs on gene expression. Maino discloses stimulation with M. tuberculosis derived immunogenic peptides to elicit measurable protein expression, and a combination of these references would have resulted in the ability to detect copies of at least one RNA molecule in individual cells with stimulation by M. tuberculosis derived immunogenic peptides, for understanding transcriptional changes that occur in cells in response to exposure to dangerous bacterium, such as M. tuberculosis.  As such it would have been obvious to modify the method to use stimulatory molecules that are M. Tuberculosis derived immunogenic peptides. 
Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634